DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 07/07/2021 and the Supplemental Amendment filed 07/21/2021 responsive to the Office Action filed 03/08/2021 has been entered. Claims 2-4 and 6 have been amended. Claims 1, 5 and 7-9 have been canceled. New Claim 13 has been added and further amended. Claims 10-12 were previously withdrawn. Claims 2-4, 6 and 10-13 remain pending in this application.

Response to Arguments

Claims 5, 7 and 8 have been canceled, thus the rejection of claims 5-8 under 112(b) has been withdrawn.
Applicant’s arguments, see Amendments pages 5-10 filed 07/07/2021 and Amendments pages 5-6 filed 07/21/2021, with respect to the rejection of the claim 13 under 103 have been fully considered but are not persuasive. 
Applicant argues that:

(b) “the tapered shape of the inner core is used to create a draft angle to enable easy release of the plastic model car body from the mold, and the draft angle at the interior of the plastic model car body can lead to unevenness on the outer surface of the plastic model car body when manufacturing a frame having different thicknesses that cause different rates of shrinkage upon solidification of melted plastic. This being the case, it cannot be said that one of skill in the art would have been motivated to shape the inner core of Richs core plate in a tapered shape.” (pg 11, Amendments filed 07/07/2021);
(c) “the claims require a portion of the model car body manufactured by the claimed process to be thicker than other portions of the model car body due to the integration of the plastic blocks notwithstanding that the cavity of the mold is of uniform thickness. Insofar as Rich teaches a shell of uniform thickness, it teaches away from the claimed invention.” (pg 12, Amendments filed 07/07/2021);
(d) “modifying the shape of the mold to provide for a space for injection of melted plastic that is larger at one portion of the mold than at another would not result in a 
(e) “Tsai does not even consider that the disposition and configuration of the non-plastic part 2 could be selected to cooperate with the shape of the mold to provide for unifom1 thickness of cavity into which melted plastic is injected to form the thicker portions of a model car body.” (pg 6, Amendments filed 07/21/2021).

These arguments are found to be unpersuasive because:
As to (a), (d) and (e), Tsai teaches that a mold assembly for insert-molding a heterogeneous object 2 (Pa [0010]) includes an upper mold 210 including a cavity 212 for accommodating an insert object 24, and a lower mold 220 including a resilient contact member 224, and the insert object 24 is disposed on the resilient contact member 224 and the polymer elastomer 22 is injected into the inner space 230 to fill the inner space 230 so that the polymer elastomer 22 bonds with the insert object 24 to form a heterogeneous object 20 (Pa [0021]). Tsai further teaches that the relative position of the polymer elastomer 22 and the insert object 24 may change as long as the materials of the polymer elastomer 22 and the insert object 24 are different (Pa [0023]), and implies that the any size of the insert object 24 can be used in this invention with the benefit of using resilient contact member 224 therewith (Pa [0021], since Tsai teaches that when the size of the insert object 24 is too small and when the size of the insert object 24 is too big, the dimensional variation of the insert object 24 can be absorbed during an insert-molding process due to the material of the resilient contact member 224.) 

As to (b), since Rich shows that Rich’s shell member 40 has a tapered shape (Figs. 1 and 2), one would have found it obvious to modify the shape of the inner core of the core plate in a tapered shape in order to manufacture the model car body (“the shell member 40”) of Rich.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al. (US 4,188,748) in view of Tsai et al. (US 2012/0171317) and Sugihara (US 2017/0080605).

With respect to claim 13, Rich teaches a toy vehicle combination 12 including a toy vehicle 34 and a shell member 40 (Co 2 li 59-60, Co 3 li 1), and formed integrally on the interior of shell member 40 are inwardly extending contoured projections or strips 50 being generally contoured to coact with and generally abut the outwardly flaring fenders 36 and 38 respectively of the toy vehicle 34 for resting thereon (Co 3 li 10-13, 14-17 and Fig. 2). Rich further teaches plastic type toy vehicles in the prior art (Co 1 li 21-22).
Rich is silent to a method of manufacturing a model car body (“the shell member 40”), but teaches that one of the part, the rocker arm member 66, may be molded of a convenient plastic material (Co 3 li 52-54).

Tsai teaches a method of manufacturing a heterogeneous object, comprising 
(a) preparing a steel mold comprising a core plate (“the rigid body 222”) having (i) an inner core (“the resilient contact member 224”), (ii) a top plate (“the upper mold 210”) (“the materials of the upper mold 210 and the rigid body 222 may be rigid materials such as steel”, Pa [0022]); 
(b) attaching at least one pre-fabricated plastic block to the side surface of the inner core (“the insert object 24 is disposed on the resilient contact member 224”, Pa [0021]);

(d) solidifying the injected melted plastic material to form the object with the at least one pre-fabricated plastic block integrated therein (“After the polymer elastomer 22 is cured, the polymer elastomer 22 bonds with the insert object 24 to form a heterogeneous object 20.”, Pa [0021]); 
(e) inherently separating the core plate and the top plate from each other; and (f) releasing the object with the integrated at least one pre-fabricated plastic block from the steel mold.
Tsai further teaches that the relative position of the polymer elastomer 22 and the insert object 24 may change as long as the materials of the polymer elastomer 22 and the insert object 24 are different (Pa [0023]), and implies that the any size of the insert object 24 can be used in this invention with the benefit of using resilient contact member 224 therewith (Pa [0021], since Tsai teaches that when the size of the insert object 24 is too small and when the size of the insert object 24 is too big, the dimensional variation of the insert object 24 can be absorbed during an insert-molding process due to the material of the resilient contact member 224.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Rich with the teachings of Tsai and manufacture the model car body (“the shell member 40”) using Tsai’s method and mold assembly for the purpose of molding the shell member with projections 50 and 52 on the interior of shell member 40. Since Tsai does not limit the size of the insert object 
Even if Rich is silent to using plastic material for forming the shell member, since Rich does not specifically recite any kind of material for the shell member and recites using plastic materials in the prior art, one would have found it obvious to use plastic materials for the purpose of manufacturing the model car body (“the shell member”) as well known in the art.
Then, in this modification, each of the first portions of the side surfaces of the top plate (“the upper mold 210”), which is a corresponding surface to the surface of the inner core where the strips 50 and 52 are positioned, is spaced from the tapered side surface of the inner core (“the resilient contact member 224”) a greater distance than other portions, and the at least one pre-fabricated plastic block (“the strips 50 and 52”) is configured and disposed so as partially to fill the space between the first portion of 

Tsai further teaches that the mold assembly 200 is not limited to the upper mold 210 and the lower mold 220 and the mold numbers of the mold assembly 200 depend on actual demands (Pa [0021]), but does not explicitly teach that the mold comprises a core plate, a top plate, and at least two side plates.
In the same field of endeavor, a method of producing a molded article using the mold, Sugihara teaches that the mold for injection molding comprises a upper mold piece A and a lower mold piece B (at least one of the upper mold piece and the lower mold piece is vertically movable), and a plurality of third mold pieces C disposed between the upper mold piece A and the lower mold piece B and capable of opening and closing in a splitting manner in the horizontal direction (Pa [0028]-[0030]) in order to allow smooth removal of the molded article from the mold without deforming the molded article (Pa [0005]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Sugihara so that the one would modify Tsai’s upper mold 210 to split into a top plate and a plurality of side mold pieces capable of opening and closing in a splitting manner in the 

With respect to claim 2, Rich as applied to claim 13 above further teaches that the at least one pre-fabricated plastic block (“the strips 50 and 52”) is positioned to substantially correspond to a portion of the model car where a required wall thickness is to be formed (“projections or strips 50 are generally contoured to coact with and generally abut the outwardly flaring fenders 36 and 38 respectively of the toy vehicle 34 for resting thereon.”, Co 3 li 10-13, 14-17 and Fig. 2).

With respect to claim 3, Rich as applied to claim 13 above further teaches that the at least one pre-fabricated plastic block (“the strips 50 and 52”) is positioned to substantially correspond to a frame of a front door opening of the model car body (Fig. 2).

With respect to claim 4, Sugihara as applied in the combination regarding claim 13 teaches that the core plate is fixed and the top plate and the at least two side plates are moveable (Fig. 4B).

With respect to claim 6, since the thickness of the shell in Fig. 2 seems to be uniform other than strips 50, 52 and protuberances 54, 56, and Rich further teaches that the shell member is provided to give the appearance of the vehicle (Co 1 li 57-58) and only provided with inwardly extending contoured projections or strips 50 and 52 for 
Alternatively, one would have found it obvious to select a distance between the top plate and the inner core of the core plate, a distance between the at least two side plates and the inner core of the core plate, and a distance between the at least two side plates and the at least one pre-fabricated plastic block when the core plate, the top plate and the at least two side plates are combined with each other in order to manufacture the model car body having the desired thickness.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742